Citation Nr: 0603789	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-35 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to exposure in service to 
asbestos.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due solely to service-
connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1955 to July 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In October 2005, the appellant appeared 
at the RO and testified at a video conference hearing held 
before the undersigned, who was in Washington, D.C.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In preparation for the October 2005 video conference hearing, 
the appellant submitted new evidence directly to the Board 
consisting of selected deck logs from his ship, the U.S.S. 
Muliphen (AKA-61) dating from June 1, 1956, through 
January 31, 1957.  The appellant specifically declined to 
waive his right to have the RO initially consider this new 
evidence because he wanted this appeal remanded to the RO for 
initial review of the new evidence.  Under these 
circumstances, the Board must remand the appeal.  See 
38 C.F.R. § 20.1304(c).  

The deck logs submitted by the appellant indicate that the 
appellant may have been exposed to asbestos during the period 
from June 1 to August 15, 1956, while his ship was undergoing 
an overhaul of the engineering plant at the Bethlehem Steel 
Co. shipyard on Staten Island, NY.  It appears that this 
exposure would have been limited to the appellant's hours of 
duty aboard the ship during the day since his former wife has 
indicated that he was living with her ashore (and not aboard 
the ship) at this time.  These records do not confirm (as 
alleged by the representative) that the appellant may have 
been additionally exposed to asbestos during the period from 
November 30 through December 1, 1956, while his ship was 
moored at piers at the Norfolk Naval Shipyard in Portsmouth, 
VA, since, although the engineering plant was secured at 
those times and the ship was receiving services from the 
pier, there is no indication given that further work was 
being done on the engineering plant at that time.  The ship 
subsequently moved to Hampton Roads and then to the Norfolk 
Naval Base, Norfolk, VA, in preparation for departure 
sometime prior to January 15, 1957, to Gibraltar and the 
Mediterranean.  No further exposure to asbestos is indicated 
by the deck logs for this period of time.  

Chest X-ray films of the appellant taken in April 2004 
reportedly did not show signs of interstitial pulmonary 
fibrosis (asbestosis), pleural effusions and fibrosis, or 
pleural plaques, which are the common signs of asbestos-
related lung disease.  See M21-1, Part VI, Chapter 7, § 7.21 
(as in effect until December 13, 2005); and M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C (December 13, 2005).  It is 
further reported that more recent chest X-ray films taken 
August 9, 2004, also did not reflect these findings, but the 
report of these X-ray studies is not currently of record, 
except as summarized by the VA examiner in August 2004.  

The latest VA medical opinion in the record, dating from 
August 2004, indicated that the appellant does not have an 
asbestos-related lung disease; however, this opinion was 
partially based upon a finding that the appellant had not had 
"significant asbestos exposure" in service.  The Board 
notes that an earlier VA medical opinion dating from January 
2003 was also unfavorable to the appellant's current claim 
even though it was assumed by that VA examiner that there was 
a history of probable asbestos exposure in service.  The 
appellant has requested a remand of this appeal in order that 
a new medical opinion can be obtained in view of the 
appellant's possible exposure to asbestos in June-August 
1956, as indicated by the newly submitted deck logs of the 
U.S.S. Muliphen.  Although this limited exposure to asbestos 
in service may or may not amount to "significant" asbestos 
exposure, in view of the missing X-ray studies from August 
2004, the Board has decided to seek another medical opinion 
in order to clarify the situation once and for all.  

Since there are at present no service-connected disabilities, 
the TDIU claim is inextricably intertwined with the current 
service connection claim and must be deferred pending the 
resolution of that claim.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  At the same 
time, the AMC or the RO should obtain and 
incorporate into the claims file copies 
of all relevant VA medical records not 
already of record, including the chest X-
ray report from August 9, 2004.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a VA medical 
examination, including current chest X-
ray films, by an examiner with 
appropriate expertise in order to 
determine the etiology of any current 
lung disorder.  The report of these 
current chest X-ray studies must 
specifically indicate whether or not 
interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and 
fibrosis, or pleural plaques, are 
present.  Pertinent documents in the 
claims file must be reviewed in 
connection with this examination and the 
examination report should state that the 
claims file was reviewed by the examiner.  
The examiner should also assume that, at 
the very least, the appellant was exposed 
to asbestos during the period from June 1 
to August 15, 1956, under the 
circumstances described above.  Based 
upon this examination of the appellant 
and a review of the material in the 
claims file, the examiner should provide 
a medical opinion concerning whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
appellant's current lung disorder was 
caused by his exposure during active 
service to asbestos.  The rationale for 
all opinions expressed should also be 
provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications since March 2003.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

